Judgment unanimously affirmed. Memorandum: On this appeal from a judgment convicting defendant, following a jury trial, of robbery in the second degree and grand larceny in the fourth degree, defendant contends that the court erred in failing to charge the jury that intent is an indispensable element of the crime of robbery. Reading the charge as a whole, we conclude that Supreme Court accurately stated the law with respect to the elements of the crime of robbery (see, People v Woods, 41 NY2d 279, 283) and properly advised the jury that intent was an essential element of the crime. (Appeal from Judgment of Supreme Court, Monroe County, Mark, J.—Robbery, 2nd Degree.) Present—Callahan, A. P. J., Boomer, Pine, Balio and Lawton, JJ.